Sognier, Judge.
Jimmy Lee McCrary appeals from the trial court’s grant of partial summary judgment in favor of the Georgia Department of Human Resources et al., on the issue of McCrary’s duty to support his minor children. However, “ ‘[u]nder the provisions of OCGA § 5-6-35 (a) (2), appeals from judgments or orders in divorce, alimony, child custody, and other domestic relations cases must be taken by application. Matters of child support fall into the category of “other domestic relations” and are therefore within the purview of OCGA § 5-6-35 (a) (2). (Cit.)’ [Cit.]” Graves v. Graves, 186 Ga. App. 140, 142 (366 SE2d 809) (1988). OCGA § 5-6-35 (a) (2) applies to this appeal even though the underlying judgment involved the grant of partial summary judgment under OCGA § 9-11-56. See Citizens &c. Nat. Bank v. Rayle, 246 Ga. 727, 730 (273 SE2d 139) (1980).
*300Decided April 10, 1989.
George A. Pennebaker, for appellant.
William A. Foster III, District Attorney, Blanchette C. Holland, Assistant District Attorney, for appellees.

Appeal dismissed.


Banke, P. J., and Pope, J., concur.